UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 21-6576


DAVID MEYERS,

                   Petitioner - Appellant,

             v.

I. GILMORE,

                   Respondent - Appellee.



                                     No. 21-6727


DAVID MEYERS,

                   Petitioner - Appellant,

             v.

I. T. GILMORE, Warden,

                   Respondent - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge; Robert John Krask, Magistrate Judge.
(2:20-cv-00627-AWA-RJK)


Submitted: October 4, 2021                                 Decided: October 13, 2021
Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       David Meyers, a Virginia inmate, has filed two notices of appeal. Because the

district court had yet to enter a final order or an appealable interlocutory order, we dismiss

these consolidated appeals for lack of jurisdiction. We deny Meyers’ motion for leave to

proceed in forma pauperis filed in No. 21-6576, and deny his motion for injunctive relief

filed in No. 21-6727. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                              3